COLT, Circuit Judge.
On this motion for a preliminary injunction the defendant has filed no counter affidavits in reply to the moving affidavits of the complainant, nor has the defendant’s counsel filed any brief in reply to the exhaustive printed brief of the other side. From these circumstances it looks as if the defendant did not seriously intend to contest the granting of this motion. The complainant has taken the testimony of the defendant. Upon that testimony alone, and especially upon that portion of it in which he states his connection with George M. Lilley, and the manner and circumstances under which he obtained the proprietary medicines in question through Lilley, the complainant is entitled to a preliminary injunction. See Sperry & Hutchinson Co. v. Mechanic’s Clothing Co. (Circuit Court of the United States, District of Rhode Island, February 15, 1904, opinion by Judge Brown) 128 Fed. 800.
Motion granted April 25, 1904.
September 25, 1904, on complainant’s motion, the preliminary injunction was made perpetual.